Citation Nr: 0845159	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  02-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of rectal 
and colon cancer, to include as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for disability 
manifested by trouble breathing to include as due to exposure 
to ionizing radiation.

3.  Entitlement to service connection for disability 
manifested by trouble swallowing, to include as due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

In November 2005, the Board remanded the issues for further 
development.  The Board explained that the veteran contended, 
in essence, that the claimed disabilities are attributable to 
ionizing radiation to which he was exposed while stationed in 
Japan in 1945 and 1946.  The Board also highlighted that 
claims for service connection for rectal cancer, colon 
cancer, and lung cancer had been previously denied in an 
April 1997 rating decision.  This rating decision became 
final, as an appeal was not perfected.  See 38 C.F.R. § 7105.  
Noting changes in the law and the fact that these claims had 
not been previously considered on the basis of exposure to 
ionizing radiation, the Board concluded that the claims 
should be considered on a de novo basis, without regard to 
whether new and material evidence had been submitted to 
reopen them. 

The Board remanded the claims for the attainment of 
additional evidence in order to clarify the conflicting 
evidence regarding whether the veteran had been diagnosed as 
having colon/rectal cancer.  The Board also directed that the 
veteran been issued tailored notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) that would inform the 
veteran of the evidence and information needed to 
substantiate these claims based on radiation exposure.  If, 
after this development was completed, it was shown that the 
veteran had any form of cancer or had submitted or identified 
competent scientific evidence that any of the claimed 
conditions was a disease that may be induced by ionizing 
radiation, the Board found that further development would be 
required.  

After review of the subsequently completed development, the 
Board finds that VA has substantially complied with the 
November 2005 Board directives.  The Appeals Management 
Center (AMC) obtained the medical evidence identified by the 
November 2005 remand and the veteran was issued additional 
VCAA notice.  Although additional development was completed 
by the AMC, to include the obtainment of a dosage estimate, 
as the evidence fails to show a confirmed diagnosis of any 
form of cancer and lacks competent scientific evidence that 
any of the claimed conditions was a disease that may be 
induced by ionizing radiation, no additional development was 
required.  The claims on appeal are ripe for adjudication 
upon the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The preponderance of the evidence indicates that the 
veteran has not been diagnosed as having rectal and/or colon 
cancer; the record lacks evidence that the veteran has been 
diagnosed as having a rectal and/or colon disability presumed 
to be attributable to exposure to ionizing radiation; and the 
record lacks competent medical evidence of a link between any 
other rectal and/or colon disability and exposure to ionizing 
radiation.

3.  The preponderance of the evidence indicates that the 
veteran has not been diagnosed as having a cancer related to 
a disability manifested by trouble breathing; the record 
lacks evidence that the veteran has been diagnosed as having 
a disability manifested by trouble breathing presumed to be 
attributable to exposure to ionizing radiation; and the 
record lacks competent medical evidence of a link between any 
other related disability and exposure to ionizing radiation.

4.  The preponderance of the evidence indicates that the 
veteran has not been diagnosed as having a cancer related to 
a disability manifested by trouble swallowing; the record 
lacks evidence that the veteran has been diagnosed as having 
a disability manifested by trouble swallowing presumed to be 
attributable to exposure to ionizing radiation; and the 
record lacks competent medical evidence of a link between any 
other related disability and exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Service connection for residuals of rectal and colon 
cancer, to include as due to exposure to ionizing radiation, 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107  (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2008).

2.  Service connection for disability manifested by trouble 
breathing, to include as due to exposure to ionizing 
radiation, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107  (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2008).

3.  Service connection for disability manifested by trouble 
swallowing, to include as due to exposure to ionizing 
radiation, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107  (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

During the pendency of this appeal, the veteran has been 
issued VCAA notification letters, including a November 2005 
notification letter issued pursuant to the November 2005 
Board remand.  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

With respect to the Dingess requirements, while the November 
2005 letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's 
claims.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is cognizant that the November 2005 Board remand 
directed that the notice inform the veteran that he should 
cite or submit competent scientific or medical evidence that 
his disability manifested by breathing problems and his 
disability manifested by trouble swallowing are diseases that 
may be induced by ionizing radiation.  The November 2005 VCAA 
notification letter did not contain this specific language.  
The veteran, however, was directed to submit any evidence in 
his possession that pertained to the appeal and to complete 
and sign authorization and consent forms for each non-VA 
doctor and medical care facility that had treated or 
evaluated the veteran for his claimed colon and rectal 
cancer, breathing problems and problems swallowing at any 
time since service with particular emphasis on medical 
evidence showing the current presence of the claimed 
conditions.  In this regard, the veteran has not submitted or 
identified any medical evidence showing treatment for any 
relevant disability dated after his August 2000 claim. 

As the veteran was informed to submit evidence of current 
disabilities and has not submitted or identified such 
evidence, the Board finds that the failure to specifically 
inform the veteran that he should cite or submit competent 
scientific or medical evidence that his disability manifested 
by breathing problems and his disability manifested by 
trouble swallowing are diseases that may be induced by 
ionizing radiation is not prejudicial.  That is, without 
evidence of current treatment for the claimed disabilities 
and without any confirmed diagnosis of cancer, the Board 
finds that it is unnecessary to remand the appeal in order to 
seek evidence regarding etiology when the evidence does not 
show current disabilities.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the August 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield III, supra; see also Prickett, supra 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes a 
service report of physical examination prior to discharge, VA 
medical records, and private medical records.  Although the 
record also contains sick reports, the record does not 
contain the complete service medical records.  The Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
an increased obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit- 
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  In an October 2004 letter, 
the RO advised the veteran of alternative documents that 
could substitute for service medical records.

VA has not provided a VA examination regarding the claimed 
disabilities.  The veteran's contention on appeal is that he 
has disabilities attributable to exposure to ionizing 
radiation during service.  The veteran has not asserted any 
contention regarding in-service occurrence or other 
etiologies.  The claims file, however, does not show 
confirmed diagnosis of any disease provided presumptive 
service connection based on exposure to ionizing radiation 
and the veteran had not submitted or identified any competent 
medical or scientific evidence of a link between any other 
diagnosed disability and this exposure.  Under these 
circumstances, VA does not have a duty to provide a VA 
examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
malignant tumors, will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the malignant tumors became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307. 

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met. Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311. To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation. 38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation. 38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service." See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994). 

Regarding direct (non-presumptive) service connection, 
service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

The veteran contends that he has residuals of colon/rectal 
cancer attributable to exposure to ionizing radiation during 
service.  The veteran has also asserted that he has a 
disability manifested by trouble breathing and disability 
manifested by trouble swallowing.  The veteran has not 
indicated a specific diagnosis for the latter two claimed 
disabilities.  The veteran has not specifically contended 
that any of these disabilities began during service, nor has 
he asserted any other etiology for these claimed 
disabilities.  An October 1946 report of physical examination 
completed prior to discharge showed no relevant disabilities.  

Review of the claims file reveals that the veteran served 
during World War II.  Subsequent to the November 2005 Board 
remand, documentation from the Defense Threat Defense Agency 
reveals that the veteran was present in the VA-defined 
Nagasaki area from November 2nd to 3rd, 1945.  Therefore, the 
veteran is a radiation-exposed veteran due to participation 
in a radiation-risk activity, as defined by 38 C.F.R. 
§ 3.309(d).  

Regarding rectal/colon cancer, prior to the November 2005 
Board remand the record contained only two documents 
regarding the disability.  A February 1996 private treatment 
record documents that the veteran had a benign colon/rectal 
tumor that was status/post removal.  In a March 1997 VA 
treatment record, a clinician documented that the veteran had 
had surgery for rectal cancer in 1991.  Thus, there was 
conflicting evidence regarding whether the tumor was 
cancerous.  

Pursuant to the November 2005 Board remand, the AMC obtained 
relevant treatment records related to the 1991 surgery.  Some 
of these records contained questioned diagnosis of carcinoma 
of the colon/rectum or that a diagnosis of colon cancer had 
to be ruled out.  An undated Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures notes that the procedure was for removal of part 
of colon containing cancer & other procedures as necessary.  

The record, however, also now contains a July 26, 1991 
"Final Summary."  This document reveals diagnoses of 
diverticulosis and colonic polyposis.  The clinician also 
provided a diagnosis of "[s]tatus post sigmoid resection and 
polypectomy."  The clinician wrote that biopsy showed 
villous ademona with a question of invasion.  Final pathology 
report, however, showed no invasion of the tumor with normal 
mucosa surrounding all the margins of the polyp.  The claims 
file also contains the underlying pathology reports.

Regarding breathing/swallowing problems, an August 1996 VA 
treatment record reveals that the veteran was assessed as 
having chronic obstructive pulmonary disease (COPD).  In a 
September 1996 VA treatment record, a clinician documented 
that there was "some tendency towards emphysema."  Another 
September 1996 record indicates that the veteran sought 
treatment for nausea and vomiting that had lasted for the 
past six days.  Assessment included cholecystitis.  An 
October 1996 VA treatment record contains an assessment of 
dyspepsia.  

Analysis

The Board finds that service connection for residuals of 
rectal and colon cancer, a disability manifested by trouble 
breathing, and disability manifested by trouble swallowing, 
to include as due to exposure to ionizing radiation, is not 
warranted.

The veteran has not indicated that his claimed rectal and 
colon cancer or disabilities manifested by trouble breathing 
or swallowing began in service; and there is no evidence of 
record that shows that the claimed disabilities began during 
service.  In this regard, the October 1946 report of physical 
examination completed prior to discharge showed no relevant 
disabilities.  Rather, the medical evidence demonstrates that 
rectal and colon problems, and problems with breathing and 
swallowing, were shown to have had their onset many years 
after service.  

The veteran has asserted that his rectal and colon cancer is 
due to exposure to ionizing radiation.  The record now 
contains evidence that the veteran was exposed to radiation.  
Entitlement, however, is only presumed for certain 
disabilities.  Prior to the November 2005 Board remand, the 
claims file contained conflicting evidence regarding whether 
the removed tumor was cancerous.  Although the subsequently 
obtained records show that a diagnosis of cancer was 
considered, the final diagnosis was not cancer.  In this 
regard, the Board notes that the diagnosis of adenoma is 
indication that the tumor was found to be benign.  Dorland's 
Illustrated Medical Dictionary, 28 (30th ed., 2003).  Thus, 
while some records contain reference to cancer, the final 
diagnosis was not cancer.  The Board finds the July 26, 1991 
"Final Report" to be the most probative evidence of record, 
as this record was completed at the time of the actual 
treatment by resection.  

The evidence of record indicates that the veteran has been 
treated for breathing and gastrointestinal disabilities as 
outlined above.  However, the record does not contain any 
evidence of cancer that has been attributed to either trouble 
breathing or swallowing and the veteran has not submitted or 
identified evidence that he has any other current radiogenic 
disability related to these claimed disabilities.  The Board 
highlights that the veteran has not submitted or identified 
any medical records dated after the August 2000 claim.

The record does not, therefore, establish that the veteran is 
diagnosed with rectal and colon cancer, or with any kind of 
respiratory or gastrointestinal cancer, including of the 
mouth or throat.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The medical evidence shows treatment in 1996 for COPD, a 
tendency toward emphysema, cholecystitis, and dyspepsia.  
However, there is no evidence of a nexus, or etiological 
link, between any of these conditions and the veteran's 
active service.  Moreover, the entries are dated nearly 50 
years after the veteran's discharge from active service and 
well beyond any presumptive period.  Such a lapse of time 
weighs heavily against the veteran's claim.  See Maxson v. 
Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 2000).

The Board is cognizant that the veteran contends that he has 
disabilities attributable to exposure to ionizing radiation 
during service or, in the alternative, that he now manifests 
medical conditions that are the etiological result of his 
active service.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render either diagnoses or competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for 
residuals of rectal and colon cancer, a disability manifested 
by trouble breathing, and a disability manifested by trouble 
swallowing must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

ORDER

Entitlement to service connection for residuals of rectal and 
colon cancer, to include as due to exposure to ionizing 
radiation, is denied.

Entitlement to service connection for disability manifested 
by trouble breathing, to include as due to exposure to 
ionizing radiation, is denied.

Entitlement to service connection for disability manifested 
by trouble swallowing, to include as due to exposure to 
ionizing radiation, is denied.




____________________________________________
L.J. BAKKE-SHAW 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


